BLAND, P. J.
(after stating the facts). — The evidence shows that plaintiff was guilty of no laches in making the defense of payment to the note when sued thereon, for the fact of payment, if it is a fact, was known only to McKinney and defendant, both of whom concealed the facts from plaintiff and, as McKinney says, for the express purpose of enabling defendant to procure a judgment against plaintiff for an apparent balance due on the note. The only question in the case is one of veracity between McKinney and defendant. If McKinney spoke the truth, then the allegations of the petition are true and fraud entered into the very obtention of the judgment; for it was no less a fraud on the court and on the defendant for the plaintiff to present to the court a promissory note, on which there was apparently a balance due, as the evidence to establish his demand when he was conscious of the fact that the note had been fully paid and that the defendant had been purposely kept in ignorance of the fact of payment, than it would have been to offer any other evidence known by the plaintiff to be false for the purpose of procuring a judgment against defendant from whom and the court ' the falsity of the evidence was purposely concealed. Whether or not the note was actually paid and whether^ or not, if it was paid, there was a conspiracy between McKinney and defendant to use the note as evidence for the purpose of obtaining a fraudulent judgment against the plaintiff was known only to these two-. In respect to both of these facts they squarely contradicted each other. The learned chancellor who heard them testify and who, to reach a conclusion, was compelled to find which of the two told the truth, found that McKinney was the truthful witness. There is nothing in the record to show that he was mistaken or erred in so finding, and we approve his finding and affirm the judgment.
All concur.